DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments filed October 25, 2021 have been entered into the file. Currently, claims 1, 5-8, and 11 are amended; claims 2 and 4 are cancelled; claims 9 and 10 are withdrawn; resulting in claims 1, 3, 5-8, and 11 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the limitation reciting “an adhesive layer is provided on a surface of the second transparent base material not covered with the nonwoven fabric layer” is new matter that is not supported by the original specification.
The current language of the claims appears to require that an adhesive layer is provided on the second transparent base material on the surface that is opposite the surface covered by the nonwoven fabric layer (i.e. disposed between the printed layer and the second transparent base material). However, the instant specification only appears to disclose an embodiment wherein the adhesive layer is provided on the first transparent base material, wherein the adhesive layer is formed between the first transparent base material (2) and the sliced veneer (101) ([0046], Figs. 7A-7C).
The disclosure of the specification is also consistent with the original language of the claims, which was previously rejected as being indefinite as the relative arrangement of the various layers in the wooden decorative board was unclear. In light of the amendments made to claim 1, the original language of claim 6 (“an adhesive layer is provided on a surface of the transparent base material not covered with the nonwoven fabric layer”) appears to mean that, of the two transparent base materials, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oono et al. (EP 3,098,071).
Regarding claim 1, Oono et al. teaches a decorative plate (wooden decorative board) comprising a decorative sheet, wherein a base material sheet (2; first transparent base material) on which a picture pattern layer (3; printed layer) and a transparent resin layer (4; second transparent base material) are sequentially laminated 
Oono et al. teaches that the decorative plate further comprises an adherend, which may be a wood-based sliced veneer, and wherein decorative sheet is laminated on the adherend such that the base material sheet is sandwiched between the picture pattern layer and the adherend ([0122]-[0123]). Oono et al. teaches that the thickness of the base material sheet is set so that irregularities appearing on the surface of the decorative plate due to unevenness of the adherend can be suppressed [0132].
Regarding claim 3, Oono et al. teaches all of the limitations of claim 1 above and further teaches that a color-concealing layer (layer having no light-transmitting property) may be further formed between the base material sheet and the picture pattern layer in order to conceal the ground color of the adherend, particularly when the adherend is a wood-based substrate [0146]. A transparent adhesive layer (layer having a light-transmitting property) may also be formed between the transparent resin layer and the pattern picture layer [0085]. Thus, the printed layer is formed in multiple layers and comprises a layer having a light-transmitting property and a layer having no light-transmitting property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2003-340966, machine translation via EPO provided) in view of Tsuruta et al. (JP 2003-127283, machine translation via EPO provided) and Ziegler et al. (US 2019/0210330, previously cited).
Regarding claim 1, Takahashi teaches a veneer decorative sheet (wooden decorative board, [0005]) comprising a sliced veneer (1) made of natural or artificial wood, a printed layer formed by pattern printing layer (21) and solid printing layer (22), and a transparent thermoplastic resin film (2; second transparent base material) covering a surface of the printed layer (Figs. 2-3, [0017], [0019]).
The transparent thermoplastic resin film is made of a transparent thermoplastic resin such as a polyolefin resin, a polyester resin, or an acrylic resin [0018]. It is noted that the limitation reciting “formed by casting or extrusion molding” is a method limitation relating to the process of forming the transparent base material and does not determine the patentability of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed invention because Takahashi teaches that the transparent thermoplastic resin film can be made of an acrylic resin film [0018].
Although Takahashi et al. further teaches that the printed layer may be provided between any two resin layers ([0020]), the reference does not expressly teach that a second transparent thermoplastic resin film may be laminated on the first surface of the 
Takahashi and Tsuruta et al. both teach that the transparent thermoplastic resin layers serve to protect the printed layers and provide abrasion resistance to the laminate, and both further teach using olefin-based, ester-based, acrylic-based, or polycarbonate-based resin materials for their respective films (Takahashi, [0018], [0037]; Tsuruta et al., [0013], [0020], [0022]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the veneer decorative sheet of Takahashi et al. by providing an additional transparent thermoplastic resin film on the first surface of the sliced veneer so that the printed layer is directly sandwiched between the two transparent thermoplastic resin films, as taught by Tsuruta et al., for the benefit of providing additional protection from damage to the printed layer.
The combination of Takahashi and Tsurata et al. does not expressly teach that the sliced veneer has a plurality of irregularities formed by wooden conduits on the first surface. However, in the analogous art of decorative veneers, Ziegler et al. teaches that a wood veneer formed of natural wood having defects such as holes and cracks may be used in applications where a lower production cost is desired and a lower quality wood veneer may be sufficient (Fig. 3, [0009], [0014], [0020], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the veneer decorative sheet of Takahashi in view of Tsurata et al. by using a natural wooden veneer having surface defects, as taught by Ziegler et al., in order to obtain a more economical product for applications in which a high quality veneer is not necessary.
Regarding claim 3, Takahashi in view of Tsurata et al. and Ziegler et al. teaches all of the limitations of claim 1 above, and Takahashi further teaches that the printing ink used for the solid printing layer (22) has high transparency, and that the pattern printing layer (21) may be made with a high transparency printing ink unless the pattern has a low area ratio [0019]. Thus, Takahashi suggests that the printed layer may be formed of a layer having a light-transmitting property (i.e. solid printing layer) and a layer having no light-transmitting property (i.e. pattern printing layer).
Regarding claim 5, Takahashi in view of Tsurata et al. and Ziegler et al. teaches all of the limitations of claim 1 above, and Takahashi further teaches that the veneer is provided with a nonwoven fabric layer on the back surface to protect the exposed surface from damage during handling [0005]. Although the combination of references does not expressly teach a configuration wherein a nonwoven fabric layer covers a surface of the second transparent base material opposite the printed layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the veneer decorative sheet of Takahashi in view of Tsurata et al. and Ziegler et al. by performing a simple rearrangement of the known parts of the prior art composite veneer in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement 
Regarding claim 7, Takahashi in view of Tsurata et al. and Ziegler et al. teaches all of the limitations of claim 1 above, and Takahashi further teaches that a moisture-permeable waterproof sheet (3; protective layer) is disposed on the second surface of the sliced veneer in order to prevent moisture from permeating into the veneer (Fig. 3, [0022]).
Regarding claim 11, Takahashi in view of Tsurata et al. and Ziegler et al. teaches all of the limitations of claim 1 above, and Takahashi further teaches a veneer decorative material (molded article) comprising the veneer decorative sheet (wooden decorative board) laminated on a front surface of a base material, such as a resin layer ([0028]-[0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2003-340966, machine translation via EPO provided) in view of Tsuruta et al. (JP 2003-127283, machine translation via EPO provided) and Ziegler et al. (US 2019/0210330, previously cited) as applied to claim 1 above, and further in view of Pervan et al. (US 2009/0155612, previously cited).
Regarding claim 6, Takahashi in view of Tsurata et al. and Ziegler et al. teaches all of the limitations of claim 1 above, and Takahashi further teaches that the veneer is provided with a nonwoven fabric layer on the back surface to protect the exposed surface from damage during handling [0005]. Takahashi further teaches that the 
Although the combination of references does not expressly teach a configuration wherein a nonwoven fabric layer covers a surface of the second transparent base material opposite the printed layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the veneer decorative sheet of Takahashi in view of Tsurata et al. and Ziegler et al. by performing a simple rearrangement of the known parts of the prior art composite veneer in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Takahashi in view of Tsurata et al. and Ziegler et al. does not expressly teach the nonwoven layer having a pattern of a specific shape not covering the transparent base material. However, in the analogous art of decorative laminates comprising wood veneer layers ([0109], [0112]), Pervan et al. teaches a decorative panel having two separate surface layers (5 and 5’) with different designs or structures, wherein decorative grooves (8; pattern of a specific shape) are formed in the outer surface layer (5) such that the inner surface layer (5’) is visible through the grooves (Fig. 11b, [0195]-[0196]). Pervan et al. teaches that this arrangement of an outer surface layer having decorative grooves that expose portions of the inner surface layer results in a decorative article having accurate and attractive design effects due to the complexity of the two layers having different designs [0196].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the veneer decorative sheet of Takahashi in view of Tsurata et al. and Ziegler et al. by forming decorative grooves in the non-woven layer such that the underlying layer is exposed, as taught by Pervan et al., in order to create complex and attractive design effects on an outer surface of the molded part while maintaining the protective effects of the non-woven fabric layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2003-340966, machine translation via EPO provided) in view of Tsuruta et al. (JP 2003-127283, machine translation via EPO provided) and Ziegler et al. (US 2019/0210330, previously cited) as applied to claim 1 above, and further in view of Yuzawa et al. (US 2002/0031620).
Regarding claim 8, Takahashi in view of Tsurata et al. and Ziegler et al. teaches all of the limitations of claim 1 above but does not expressly teach that the sliced veneer is impregnated with a resin. However, in the analogous art of wood-based decorative veneers, Yuzawa et al. teaches a wood-based decorative composite article comprising a veneer arranged on the front side of a synthetic resin layer, wherein the composite can be used for decoration of automotive interior equipment, furniture, and household appliances [0002]. Yuzawa et al. teaches that the veneer may be impregnated with a transparent synthetic resin in order to increase the transparency of the veneer, thus improving the appearance of the composite article ([0012], [0022], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the veneer decorative sheet of Takahashi .

Response to Arguments
Response-Drawings
The previous objections to the drawings are withdrawn in view of Applicant's clarification of reference numbers 1 and 6 in the response filed October 25, 2021. The Applicant explains on page 6 of the remarks that wooden decorative board (1) illustrated in Figs. 5A-5C represents Exemplary Embodiment 1 of the instant invention, while wooden decorative board (6) illustrated in Figs. 5D-5F represents a Comparative Example that does not fall within the scope of the instant invention.
The previous objections to Figs. 8-11D are overcome by the replacement drawing sheets filed October 25, 2021, which designate the figures as Prior Art.

Response-Claim Objections
The previous objections to claims 1 and 4-7 are overcome by Applicant's amendments to claims 1 and 5-7 and cancellation of claim 4 in the response filed October 25, 2021.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-8 and 11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to claims 1, 3, 5-7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizushima et al. (CN 103402760, machine translation via EPO provided) teaches a light-emitting cosmetic structure made of a laminate (11) comprising a resin-impregnated veneer layer (1), a concealing layer (5), a color layer (6), and a transparent reinforcing layer (16) (Figs. 6-8, [0024]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785